Citation Nr: 0612228	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-06 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability, to include degenerative disc disease of the 
lumbar spine with history of low back syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to March 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In February 2006, the veteran testified from the RO in 
Los Angeles, California, at a videoconference before the 
undersigned Veterans Law Judge sitting in Washington, DC.  

On the date of the hearing in February 2006, the Board 
granted a motion raised by the veteran's representative to 
advance the veteran's case on the Board's docket.  At the 
request of the veteran, the Board held the record open for 
60 days after the hearing to provide him the opportunity to 
submit additional evidence.  That period has expired, and the 
Board will proceed with consideration of the appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND


This case has a long and complicated procedural history, 
which raises questions about the nature of the appeal, that 
is, whether this is an original claim or a question of 
whether a previously denied claim may be reopened.  For that 
reason, the Board will outline the procedural history and 
highlights of the evidence of record.  



Background

Review of the record shows that in March 1955, during 
service, the veteran was hit by a 6x6 truck and his 
complaints at the time included back pain.  He was 
hospitalized for two weeks, and the diagnoses at hospital 
discharge were multiple lacerations of the right ear, 
contusion right thorax, and fracture left carpal navicular.  
In early April 1955, he was hospitalized with complaints of 
back pain and weakness in his legs.  The diagnosis after five 
days of hospitalization was strain, ligaments of cervical, 
dorsal, and lumbar spine.  Outpatient records show continuing 
complaints of back pain.  

At the veteran's service separation examination in early 
February 1956, he was noted to have a history of having been 
run down by a truck resulting in a back injury along with 
other injuries.  At the separation examination, he complained 
of weakness of the back and right hip.  In mid-February 1956, 
the veteran was noted to have rather severe generalized 
muscle spasm of the paravertebral muscles and positive 
straight leg raising.  X-rays were reportedly negative.  At a 
neuropsychiatry consultation in late February 1956, the chief 
of the neuropsychiatry service said there was diffuse 
tenderness on palpation along the spine in the lumbar area, 
over the right buttock, and over the greater tuberositiy on 
the right.  He also noted straight leg raising was positive 
on the right at approximately 10 degrees.  He said X-rays 
appeared to be entirely normal.  The physician stated he 
could find no evidence of neurological disease and felt there 
was no evidence of a herniated lumbosacral disc.  The 
veteran's service discharge date was in mid-March 1956.  

Thereafter, the veteran was hospitalized at a VA hospital 
from April 1956, and an interim narrative summary report was 
prepared in May 1956.  His primarily complaint was pain in 
his left wrist since the truck accident in service, and he 
also complained of low back pain and hip stiffness and pain 
also dating from the truck accident.  During hospitalization, 
the veteran underwent a radial styloidectomy and partial 
excision of the left carpal navicular.  During 
hospitalization, the veteran also underwent physiotherapy for 
his back, right hip, and right lower extremity.  The 
diagnoses were:  malunion fracture, left carponavicular; and 
low back syndrome, psychophysiological musculoskeletal 
reaction due to trauma.  

In a rating decision dated in June 1956, the Los Angeles RO 
granted service connection for:  malunion of fracture, left 
carpal navicular; low back syndrome; psychophysiological 
reaction due to trauma; and defective hearing, right ear.  
The RO did not assign separate ratings, but rather assigned a 
convalescent rating of 100 percent effective from the date of 
discharge from service.  In a letter dated in July 1956, the 
RO notified the veteran that an award of monthly payments had 
been made for his back condition, nervous condition, and 
defective hearing determined to be incurred in military 
service and 100 percent disabling.  The RO stated that his 
was a temporary rating and he would again be examined and his 
claim would be reevaluated at that time.  After receipt of 
the final VA hospital summary showing the veteran's was 
discharged from the VA hospital in June 1956, the RO, in a 
rating decision dated in August 1956, confirmed and continued 
the 100 percent convalescent rating.  

At a VA examination in September 1956, the veteran reported 
that he could not do a lot of bending or any lifting because 
of his back.  He also complained of back pain in the lumbar 
spine area.  The examiner said the veteran bent slowly with 
no spasm.  The diagnosis was low back syndrome - not found.  
In its November 1956 rating decision, the RO stated that the 
examination showed no localizing objective sign in the 
veteran's back to substantiate a low back syndrome or 
psychophysiological musculoskeletal reaction.  The RO stated 
that the rating of June 1956 was amended as follows:  old 
ununited fracture of left carpal navicular post operative 
radial styloidectomy with partial navicular excision, 
100 percent from the day following separation from service in 
March 1956 (convalescent rating) and 10 percent rating from 
the date of the VA examination in September 1956; partial 
deafness, right ear, 10 percent from the date of the VA 
examination in September 1956; and conversion reaction, 
noncompensable rating from the date of the VA examination in 
September 1956.  The RO listed low back syndrome as a 
nonservice-connected disability.  

The claims file includes a carbon copy of a December 1956 
letter to the veteran from the Los Angeles RO.  The letter 
states that the temporary 100 percent rating previously 
assigned to his back condition had been reduced to 10 percent 
from September 1956.  On the carbon copy, the word "back" 
is crossed out and replaced by the handwritten word 
"wrist".  Whichever version of this letter was sent to the 
veteran, it was clearly defective relative to his low back.  
This is because the original version would have notified the 
veteran of a 10 percent compensation rate for his low back 
while the corrected version would have failed to notify the 
veteran that service connection had been severed for his low 
back syndrome, or at least denied, if by being framed as an 
amendment to the original June 1956 rating decision, it was 
deemed an original decision by the RO.  In any event, the 
veteran did not receive notice of the action taken by the RO 
in its November 1956 rating decision.  

The Board further notes that in March 1958, the veteran's 
representative filed a memorandum stating that the enclosed 
letter from the veteran was a supplemental claim for back and 
foot condition.  In the letter, the veteran stated that he 
wished to file a supplemental claim for residuals of a truck 
accident, back, hearing, and left wrist.  He stated he was 
being compensated for his hearing and left wrist but that the 
RO had neglected to include his back condition.  He stated 
that he also had a foot condition that had its origin in 
service.  In reply, in a letter to the veteran dated in April 
1958, the RO shad that in order that his application for an 
increased rating for his service-connected disability might 
be considered, medical evidence was necessary to show that 
the condition had increased in severity.  In April 1958, the 
veteran submitted an April 1958 letter from a private 
physician, G.S., M.D., in which Dr. S. stated that the 
veteran was under his professional care for headaches and 
backaches.  He stated this treatment with Dilantin sodium had 
given the veteran some relief suggesting that his problems 
arose from post-traumatic psychomotor equivalents.  

In addition, the veteran requested that the RO obtain VA 
outpatient records, and those records dated from January 1957 
to April 1958 include entries in January and March 1958 
showing complaints of low back pain.  In a January 1958 
report of X-rays of the lumbar spine, a VA radiologist stated 
there were no osseous irregularities demonstrable and no 
spondylolisthesis was evident.  He said there was, however, 
straightening of the lumbar curvature, which might be due to 
muscular spasm.  At a VA examination in June 1958, the 
physician said there was some flattening of the lumbar 
curvature.  There was tenderness to palpation over the lumbar 
area a, and there was some muscle spasm, especially on 
motion.  There was forward bending to 60 percent of normal 
and extension to 30 percent of normal, while lateral bending 
was within normal limits.  The diagnosis was no osseous 
irregularities demonstrable and no spondylolithesis evident, 
lumbar spine.  

In an August 1958 rating decision, the RO continued a 
10 percent rating for residuals of fracture of the left 
carpal navicular, reduced the rating for deafness of the 
right ear from 10 percent to noncompensable, and continued 
the noncompensable rating for conversion reaction.  The 
August 1958 rating decision does not mention the veteran's 
back.  In its notice letter dated in August 1958, without 
specifying any specific disability, the RO notified the 
veteran that a determination had been made that his service-
connected condition had improved and that the degree of his 
disability would be reduced from 20 percent to 10 percent.  

In May 1992, the veteran filed a VA Form 21-4138, Statement 
in Support of Claim, in which he stated that he was 
requesting an equitable disability rating for his low back 
injury and an increased rating for his left wrist disability.  
He stated that his low back problems had progressively 
worsened and that he had been treated by VA for those 
problems since 1990 and before that by a private physician 
starting in about March 1991.  He said that between the VA 
post service treatment in 1956 and the recent treatment, he 
had been unable to defray the cost of medical treatment and 
had treated himself with over-the-counter medications.  

Records from a private physician, M.S., M.D., dated from 
February 1991 to April 1992 show that in February 1991 the 
veteran reported that he had fallen off his truck two or 
three weeks earlier and was now having a lot of pain in the 
lumbar spine area.  The physician stated that X-rays showed 
possible fracture of L1, and a March 1991 private X-ray 
report show states that X-rays at that time showed a definite 
compression fracture of the L1 vertebral body.  In an office 
noted dated in April 1001, Dr. S. stated that the veteran 
reported he had had a disc injury in the 1950s and had been 
treated at the VA hospital.  Remaining records dated through 
April 1992 showed continuing complaints of low back pain and 
pain radiating down the right leg.  

The RO obtained VA outpatient records dated from April 1991 
to December 1991, which include a medical certificate dated 
in April 1991.  At that time, the veteran complained of low 
back pain that had been chronic for 35 years but had 
increased in the past three months and had become more 
constant.  The veteran described low back pain that radiated 
down his right leg.  VA X-rays of the lumbar spine in 
April 1991 showed degenerative changes of the lumbar spine 
with spondylosis and anterior wedging of the L1 vertebral 
body.  A VA computed tomography study in May 1991 showed no 
evidence of spinal stenosis or disc herniation.  There was 
marked facet hypertrophy bilaterally from L2 through L5 
producing narrowing of the neural foramina at the L4-L5 
level, bilaterally.  There was a minimal disc bulge at L4-L5.  
Later outpatient and physical therapy records show that the 
veteran reported that his low back and right leg pain started 
after he was run over by a truck in 1955 and that since then 
he had had many episodes of low back pain.  

In an April 1993 rating decision, the RO stated that service 
connection for low back syndrome had been denied previously 
but did not identify the date of the denial.  The RO said 
that current degenerative changes of the low back were too 
remote from injuries in service to warrant service connection 
and there was no evidence of continuity.  In a letter to the 
veteran dated in May 1993, the RO stated that it could not 
grant the veteran's claim for service connection for lower 
back disability because service connection had previously 
been denied and that its letter of September 21, 1956 had 
informed him of that decision.  The RO told the veteran that 
it could not now consider his claim because he had not 
submitted evidence not previously considered that tended to 
show that his claimed condition either began in service or 
was aggravated by service.  The Board notes that the claims 
file includes a VA examination report dated September 21, 
1956, but includes no letter to the veteran of that date.  
Further, the Board is unable to locate any letter dated prior 
to May 1993.  The veteran did not file a notice of 
disagreement with the RO's 1993 decision.  

In September 2000, the veteran filed a VA Form 21-4138, 
Statement in Support of Claim, in which he said he would like 
to open a claim for service-connected disabilities and he 
included a lower back condition, which he said he received in 
a truck accident in service in 1955.  With the claim, he 
enclosed copies of service medical records that were already 
in his claims file.  In November 2001, the VA Special 
Processing Unit at the Cleveland RO sent the veteran a letter 
in which it outlined what the evidence must show to establish 
service connection.  In addition, the November 2001 letter 
stated that service connection had previously been denied for 
low back condition and that he had been notified of the 
decision on July 10, 1956.  (The Board notes that while the 
claims file includes a letter from the RO to the veteran 
dated July 10, 1956, that letter told the veteran that a 
monetary award had been made to his for his back condition 
and other disabilities, all of which were determined to be 
incurred in military service and 100 percent disabling.  In 
the July 10, 1956 letter, the RO said that the 100 percent 
rating was temporary and his would be examined within a short 
time and his claim reevaluated at that time.)  

The November 2001 letter said that new and material evidence 
was needed to reconsider this issue of service connection for 
a low back disability and stated that new evidence could not 
be cumulative of evidence previously of record and that to 
qualify as material evidence, the additional information must 
bear directly and substantially upon the issue for 
consideration.  The November 2001 letter did not state a time 
limit for submitting or identifying evidence in support of 
the current claim.  Further, the November 2001 letter not 
mention the April 1993 rating decision in which the Los 
Angeles RO had found that new and material evidence had not 
been submitted to reopen the claim of service connection for 
low back disability.  

In a rating decision dated in December 2001, the Cleveland RO 
stated in pertinent part that service connection had been 
denied for a low back syndrome in the April 1993 rating 
decision.  The Cleveland RO said that considering evidence 
added to the record, which included copies of service medical 
records and VA outpatient records dated from August 1981 to 
October 2001, some of which were previously of record, it had 
determined that new and material evidence had not been 
received to reopen the claim.  By a letter to the veteran 
dated December 12, 2001, the Cleveland RO stated it had made 
a decision on the issues for which he had claimed service 
connection and enclosed a copy of the December 2001 rating 
decision and notice of his appellate rights.  

In a memorandum to the Los Angeles RO dated in December 2001, 
the veteran's representative requested that the attached VA 
Form 21-4138 and letter from the veteran's doctor be 
considered to determine the propriety of the veteran's claim 
for benefits.  On the attached VA Form 21-4138, Statement in 
Support of Claim, stamped received at the Veterans Service 
Center December 18, 2001, the veteran said that he was 
requesting that his case be reopened with the attached 
information, which was a letter dated in December 2001 from 
his private physician, Dr. S. (whose office notes from 
February 1991 to April 1992 were previously of record).  In 
his December 2001 letter, Dr. S. stated that his records 
indicate that the veteran was injured in the military service 
in 1955.  He stated that the veteran had been diagnosed with 
degenerative joint disease of the lower spine and had been 
under his care since 1991.  

In a letter to the veteran dated in May 2002, the Los Angeles 
RO stated the purpose of the letter was to notify the veteran 
about the Veterans Claims Assistance Act of 2000 (VCAA), 
which was signed in to law in November 2000.  In the letter, 
the RO said stated that it had received the veteran's claim 
December 18, 2001.  Elsewhere in the letter, in a section 
titled "previously denied claim - what should you do?", the 
RO said that in its May 1993 letter it had notified him that 
it was unable to establish service connection for fractured 
left navicular and that the evidence did not show incurrence 
or aggravation.  The RO went on to say the veteran had not 
appealed this decision and it was final unless it received 
new and material evidence showing the disability arose in or 
became worse as a result of military service.  

In a rating decision dated in November 2002, the Cleveland RO 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
low back condition.  In that rating decision, the RO 
considered whether evidence added to the record subsequent to 
the December 2001 rating decision was new and material 
evidence to reopen the claim.  The veteran's disagreement 
with the November 2002 rating decision led to this appeal.  
The Los Angeles RO issued a statement of the case in January 
2004.  In the section titled pertinent law and regulations, 
the RO recited the regulation defining new and material 
evidence as it applies to claims received on or after August 
29, 2001.  In its statement of reasons for its decision the 
RO used the definition of new and material evidence that 
applies to claims received prior to August 29, 2001.  In 
addition, the RO treated the April 1993 rating decision as 
the last final decision on the claim.  The veteran filed a VA 
Form 9, Appeal to Board of Veterans' Appeals, in 
February 2004.  In a letter dated in July 2005, the Los 
Angeles RO requested that the veteran submit any evidence in 
his possession that pertains to his claim for service 
connection for back condition based on new and material 
evidence.  The RO received additional VA treatment records 
and continued denial of reopening the claim in an August 2005 
supplemental statement of the case.  

Intertwined issues

On review of the history outlined above, the Board is faced 
with matters that must be addressed initially by the RO 
before there can be consideration of whether new and material 
evidence has been received to reopen a previously denied 
claim.  

First, the record raises the issue of whether the RO properly 
severed service connection for low back syndrome, service 
connection for that disability having been granted in the 
June 1956 rating decision.  The Board acknowledges that the 
original rating made in the June 1956 rating decision was a 
convalescent rating as per page 12 of the 1945 VA Rating 
Schedule, that a 100 percent convalescent rating was assigned 
and that the veteran was informed that this temporary 
100 percent rating was subject to change upon subsequent 
examination.  

Page 12 of the 1945 VA Rating Schedule shows that either a 
100 percent or 50 percent convalescent rating could be 
assigned from the date of discharge from service and that the 
initial period was to be for six months, that the period 
could be extended up to six more months, but that Note (1) 
stated that reduction [i.e., from 100 percent to 50 percent] 
or discontinuance [of the assigned convalescent rating] could 
be made prior the expiration of a 6-month period for which a 
convalescent rating was to be assigned if medical evidence 
disclosed material improvement, absence of, or recovery from 
the active disease or injury.  While Note (1) further states 
that reduction or discontinuance of a convalescent rating 
prior to expiration of the 6-month period was subject to the 
provisions of VAR-1009(E) [pertaining to notice requirements 
for reduction of an award for a service-connected disability 
warranted by a change in physical condition], the Board finds 
no fault with the RO in stating in it November 1956 rating 
decision that that VAR-1009(E) does not apply, to the extent 
that the 100 percent convalescent rating was discontinued.  
This is because, as the RO said in its November 1956 rating 
decision, the veteran had been previously notified of the 
temporary nature of the convalescent rating.  

In this case, however, in its November 1956 rating decision, 
the RO not only discontinued the convalescent rating, it 
effectively severed service connection for low back syndrome 
because it was not found on the VA examination that was 
conducted on September 21, 1956.  This was not a reduction 
(from a higher rating to a lower compensable rating) or 
discontinuance (assignment of a noncompensable rating) of a 
monetary award, but rather, treatment of the disability as no 
longer service connected.  There is no explanation in the 
November 1956 rating decision or elsewhere for having severed 
service connection, and there is no indication that the RO 
complied with the provisions of VAR-1009(D) pertaining to 
severance of service connection as it was in effect in 
November 1956.  

This therefore raises the issue of whether the RO, in its 
November 1956 rating decision, properly severed service 
connection for the veteran's low back syndrome for which 
service connection was granted in its June 1956 rating 
decision.  The Board will refer this issue to the RO.  If it 
is determined that the RO failed to take proper action to 
effectuate severance of service connection for low back 
syndrome, subsequent adjudications in April 1993, December 
2001, and November 2002 as to whether there was new and 
material evidence to reopen a claim for service connection 
for a low back disability would become moot, requiring that 
the current appeal be dismissed.  

Further, if it is somehow determined that service connection 
was actually denied (as opposed to severed) for a low back 
disability by virtue of the November 1956 rating decision, 
the RO must determine whether, because of the faults of the 
RO's December 1956 letter, either the original version 
telling the veteran his back condition had been awarded a 
10 percent ratting, or the corrected version failing to 
mention the back disability at all, there is an open claim 
for service connection for a low back disability.  If it is 
determined that the RO failed to provide adequate notice, it 
would be necessary to provide proper notice, develop the 
claim, and readjudicate the original claim with consideration 
of all evidence of record and provide the veteran with proper 
notice.  The subsequent adjudications in April 1993, December 
2001, and November 2002 decisions as to whether there was new 
and material evidence to reopen the claim would be subsumed 
by this process and would become moot, requiring that the 
current appeal be dismissed.  

Alternative considerations

If it is determined that there was no error in the November 
1956 rating decision and that is a final decision that 
properly severed or denied service connection for a low back 
disability, the matter for consideration becomes the issue 
currently on appeal, that is, whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a low back disability, to include 
degenerative disc disease of the lumbar spine with history of 
low back syndrome.  

While the RO essentially ignored the veteran's March 1958 
claim for compensation for his back disability, in its April 
1993 decision it denied reopening of the claim.  Although the 
May 1993 notice letter incorrectly stated that the veteran 
had been informed of the prior decision in a letter of 
September 21, 1956 (September 21, 1956, was the date of a VA 
examination), the RO did in May 1993 inform the veteran that 
it had denied reopening of the claim and provided him with 
notice of his appellate rights, and he did not appeal the 
April 1993 decision.  

In the December 2001 rating decision, the Cleveland RO denied 
reopening of the claim for service connection for low back 
disability on the basis that evidence added to the record was 
not new and material because there was no medical evidence 
that showed a nexus between the veteran's current low back 
pain and any incident of service.  The Cleveland RO included 
the December 2001 rating decision as an enclosure to a 
December 12, 2001, letter and at that time informed the 
veteran of his appellate rights.  While the veteran filed 
additional evidence concerning his back disability, which was 
received at the Los Angeles RO later in December 2001, he did 
not file a notice of disagreement with the December 2001 
rating decision.  In this regard, the Board notes that, with 
exceptions not pertinent to this case, the filing of 
additional evidence after receipt of notice of an adverse 
determination does not extend the time limit for initiating 
an appeal.  See 38 C.F.R. § 20.304 (2005).  The Los Angeles 
RO treated the veteran's statement received December 18, 
2001, as an application to reopen the claim.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & West Supp. 2005).  VA 
subsequently issued final regulations to implement these 
statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  These provisions redefine the obligations 
of VA with respect to the duty to assist and include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA applies to claims to reopen previously denied 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 186 
(2002).  

As to the claim to reopen filed in December 2001, review of 
the record shows that the notice provided the veteran falls 
far short of meeting the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) and recently articulated 
in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006).  

The veteran claim for service connection for low back 
disability was previously severed or denied in November 1956 
on the basis that there were currently no objective signs of 
low back disability, it was not reopened in April 1993 on the 
basis that current degenerative changes of the low back were 
too remote from injuries in service and absence of evidence 
of continuity, and it was not reopened in December 2001 on 
the basis that there was no medical evidence that showed a 
nexus between the veteran's current low back pain and any 
incident of service.  

In this regard, in a letter to the veteran dated in May 2002, 
the Los Angeles RO stated the purpose of the letter was to 
notify the veteran about the VCAA.  The letter advised what 
the evidence must show to establish service-connected 
compensation benefits, and although the letter does not use 
the regulatory language that such evidence would constitute 
new and material evidence, the language was sufficiently 
broad so as to encompass the basis upon which the veteran 
could reopen a claim such as his low back disability claim.  
See Kent, slip op. at 16.  

The Board notes, however, that while the RO said stated that 
it had received the veteran's claim December 18, 2001 (which 
is the date stamp on the low back disability claim), 
elsewhere in the letter, in a section titled "previously 
denied claim - what should you do?", the RO said that in its 
May 1993 letter it had notified him that it was unable to 
establish service connection for fractured left navicular 
(emphasis added) and that the evidence did not show 
incurrence or aggravation.  The RO went on to say the veteran 
had not appealed this decision and it was final unless it 
received new and material evidence showing the disability 
arose in or became worse as a result of military service.  
(The Board notes that the claim to reopen pertains to the 
veteran's low back disability and that as outlined above the 
last prior denial of the claim was in the December 2001 
rating decision.)  

Even if it were presumed that the identification of the wrong 
disability is not a fatal flaw in the May 2002 letter, the 
letter did not provide notice regarding what would constitute 
new evidence to open the claim.  The RO should have notified 
the veteran that he needed to submit evidence that was 
existing evidence not previously submitted that was neither 
cumulative nor redundant of evidence previously of record.  
Thus, if for no other reason, the notice is insufficient in 
light of the May 2002 letter's failure to notify the veteran 
of what information and evidence was needed to substantiate 
the "new" element of the claim to reopen.  

Further, in its statement of the case dated in January 2004, 
the Decision Review Officer (DRO) stated that the claim had 
previously been denied in the April 1993 rating decision on 
the basis that the evidence of record did not show that the 
condition of degenerative disc disease was the result of the 
in-service episode of low back strain.  In the SOC, the DRO 
said that medical evidence added to the record did not 
constitute new and material evidence because it essentially 
duplicated previously considered evidence and the evidence of 
record failed to show a diagnosis of degenerative joint 
disease or a chronic low back condition based upon objective 
medical evidence that was determined to be associated with 
the in-service episode of low back strain prior to a lumbar 
fracture that occurred in February 1991.  

Further, in the discussion portion of the SOC the DRO 
outlined the standard for new and material evidence that was 
in effect for claims filed prior to August 29, 2001, but in 
the law and regulations section of the SOC he set out the 
regulation defining new and material evidence that applies to 
claims on and after August 29, 2001.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001) (amendments to 38 C.F.R. § 3.156(a) revised 
standard for new and material evidence; those amendments 
apply to claims to reopen received on or after August 29, 
2001).  

Based on the foregoing, it is the judgment of the Board that 
the veteran has been provided confusing and incomplete notice 
about what information and evidence is needed to substantiate 
his claim to reopen the issue of entitlement to service 
connection for low back disability, to include degenerative 
disc disease of the lumbar spine with history of low back 
syndrome.  This is prejudicial to the veteran, and the Board 
will remand the claim so that the veteran may be provided 
proper notice.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), citing Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided (in the May 2002 
letter) with notice of what type of information and evidence 
was needed to substantiate a basic claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned under the circumstances of this 
case.  In any event, such notice is required under various 
possible outcomes, that is, if it is determined that:  
service connection for low back syndrome has remained in 
effect since the June 1956 rating decision because of failure 
to properly sever service connection; or if the claim has 
remained open from the time of the November 1956 rating 
decision because of lack of notice; or if the November 1956 
rating decision is final, the claim is reopened, and service 
connection is awarded.  Such notice must include an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

In summary, whether the RO properly severed service 
connection for low back syndrome in its November 1956 rating 
decision and whether the failure of the RO's December 1956 to 
provide adequate notice of the severance or denial of service 
connection for low back disability in the November l956 
rating decision could affect and even render moot the issue 
certified on appeal, that is, whether new and material 
evidence has been receive to reopen a claim of entitlement to 
service connection for a low back disability, to include 
degenerative disc disease of the lumbar spine with history of 
low back syndrome.  The Court has stated that where a 
decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of 
the decision on the other claim meaningless and a waste of 
appellate resources, the two claims are inextricably 
intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  The issues raised by the record must be considered 
first by the RO because they could affect the outcome of the 
issue certified on appeal, and the raised issues must be 
considered as inextricably intertwined.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:
      
1.  Determine whether the November 1956 
rating decision was a severance of 
service connection for low back syndrome 
that had been granted in the June 1956 
rating decision, and, if so, whether it 
was properly executed.  If it was not, 
restore service connection for low back 
syndrome.  

2.  Determine whether the November 1956 
rating decision was a denial of service 
connection for low back syndrome, and if 
it was, whether the veteran received 
proper notice of that decision and his 
appellate rights via the RO's December 
1956 letter.  If, it was a denial and the 
veteran did not receive proper notice, 
provide proper VCAA notice under 
38 U.S.C.A. §§ 5103, 5103A (West 2002) 
and 38 C.F.R. § 3.159 and with 
consideration of the requirements of 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006), develop the claim, and 
readjudicate it on the merits with 
consideration of all evidence of record.  

3.  If it is determined that service 
connection was properly severed in the 
November 1956 rating decision and/or that 
the November 1956 rating decision was a 
final denial of service connection for a 
low back disability, return to the issue 
of whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for a 
low back disability and send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation of the definition 
of new and material evidence (i.e., that 
in effect for claims to reopen filed on 
or after August 29, 2001) applicable the 
issue of whether new and material 
evidence has been received to reopen his 
claim of entitlement to service 
connection for a low back disability, to 
include degenerative disc disease of the 
lumbar spine with history of low back 
syndrome.  

Notify the veteran that in order to 
substantiate the claim to reopen the 
claim with evidence new and material, he 
is required to submit existing evidence 
not previously submitted to VA, which is 
neither cumulative nor redundant of 
evidence previously of record, and which 
provides a medical nexus between his 
current low back disability and service.  
He should be advised that he is not 
limited to pursing a theory of direct 
service connection, but may pursue other 
theories such as the establishment, with 
respect to the condition noted in 
service, of (1) evidence of post service 
continuity of the same symptomatology and 
(2) medical evidence of a nexus between 
the present disability and the post 
service symptomotology.  See 38 C.F.R. 
§ 3.303(b) (2005); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  

Also, provide the veteran with corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish the 
underlying service connection claim and a 
disability rating and effective date for 
the claim, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the December 2001 rating 
decision, readjudicate the issue of 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for a 
low back disability, to include 
degenerative disc disease of the lumbar 
spine with history of low back syndrome.  

If the claim remains denied, issue an 
appropriate SSOC that addresses the 
applicable definition of new and material 
evidence and informs the veteran of the 
reasons and bases for the decision.  
Provide the veteran and his 
representative an opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





